DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the button” is not previously referred to in the claim, or claim 3 or 1, from which claim 6 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi (US4982875) in view of Ossome (U.S. Patent 7,891,594).
Regarding claim 1, Pozzi teaches A blender system for blending ingredients from a container with a fluid (figure 1) in view of Ossome (U.S. Patent 7891594) comprising: a bottle comprising a chamber with an opening to receive a fluid and a shoulder about the opening (item 4 is considered reading on a bottle, the inside of item 4 is considered reading on a blending chamber, the shoulder is considered the surface on which item 13 is seated); a lid configured to couple with the bottle, the lid comprising a container receiver (cap item 3, which is coupled to the bottle via threads 35 and 41, item 32 is considered reading on a container receiver); wherein the container receiver is configured to receive the container and position a lip of the container against the shoulder when the lid is coupled to the bottle (item 32 is configured to receive item 23, item 13 is positioned against a surface considered reading on a shoulder of item 4), wherein the container receiver is further configured to press the container towards the opening while the shoulder holds the lip stationary to discharge the ingredients from the container into the fluid in the blending chamber(item 32 applies pressure to item 23 which pushes material into the chamber as shown in figure 2, while item 13 is seated on item 4). 
Regarding claim 1 Pozzi is silent to a blending chamber; display; and wherein the display displays information regarding the blender system. Pozzi is silent to the language of claim 2. 
Regarding claims 1 and 2, Ossome teaches a blending chamber (item 250 is considered reading on a blending container since it houses a blending assembly 400); display wherein the display displays information regarding the blender system (item 300 is a button that’s used to actuate the blending operation, a depressed button is considered displaying that the apparatus is blending). Regarding claim 5, Ossome teaches further comprising a button to receive input from a user (item 300).
It would have been obvious to one of ordinary skill in the art to modify the container assembly of Pozzi with the blender configuration of Ossome in order to allow for more uniform mixing. Regarding claim 2, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the location of the display in order to allow for easier mixing operation by the user since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi (US Patent 4,982,875) in view of Ossome (U.S. Patent 7,891,594) in further view of Phillipp (U.S. Publication 2006/0238513).
Regarding claim 3, 4, and 6, Pozzi is silent to the capacitive interface configuration and blending assembly.
Regarding claims 4 and 6, Ossome teaches a blending assembly (400).
Regarding claims 3, 4, and 6, Phillipp teaches a capacitive touch interface for a mixer (paragraph 2). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Pozzi in view of Ossome with the touch screen interface of Phillipp in order to better control the degree of mixing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774